ORDER

PER CURIAM.
Father appeals from the trial court’s judgments terminating his parental rights to his two minor children pursuant to Section 211.447 RSMo (2000). The judgments are supported by substantial evidence and are not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rule 84.16(b).